 



Exhibit 10.1
AMENDMENT NO. 1
TO
LOAN AND SECURITY AGREEMENT
     THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 7 day of October, 2005, by and between Silicon Valley Bank
(“Bank”) and Sipex Corporation, a Delaware corporation (“Borrower”) whose
address is 233 South Hillview Drive, Milpitas, California 95035.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 21, 2005,(as the same may from time to time be
amended, modified, supplemented or restated, the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to make
certain revisions to the Loan Agreement as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.1.1 (Revolving Advances). The first sentence of
Section 2.1.1 is amended to read in its entirety as follows: “Bank will make
Advances not exceeding the lesser of (i) the Borrowing Base plus $500,000, and
(ii) the Committed Revolving Line, minus the Sublimit Utilization Amount.”
          2.2 Section 2.3 (Interest Rate). The first sentence of Section 2.3 is
amended in its entirety to read as follows: “Advances accrue interest on the
outstanding balance at a per annum rate equal to the Prime Rate plus one percent
(1.00%).”
          2.3 Section 2.4 (Fees). A new subsection (d) is added as follows:
“(d) Collateral Handling Fee. A collateral handling fee of $500 per month,
payable monthly.”

 



--------------------------------------------------------------------------------



 



          2.4 Section 5.2 (Collateral). The following is added to the end of
Section 5.2:
     “For any Eligible Account in any Borrowing Base Certificate, all statements
made and all unpaid balances appearing in all invoices, instruments and other
documents evidencing such Eligible Accounts are and shall be true and correct
and all such invoices, instruments and other documents, and all of Borrower’s
Books are genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Eligible Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Account in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Eligible Accounts are genuine, and all such documents, instruments and
agreements are legally enforceable in accordance with their terms.”
          2.5 Section 6.2 (Financial Statements, Reports, Certificates).
Section 6.2(b) is amended in its entirety to read as follows: “Within 30 days
after the last day of each month, Borrower will deliver to Bank (i) monthly
company-prepared consolidated financial statements, (ii) a cash holding report,
including account statements detailing investment type and maturity dates,
(iii) a deferred revenue report, and (iv) a Compliance Certificate signed by a
Responsible Officer.”
Section 6.2(d) is amended in its entirety to read as follows: “Promptly, but in
any event within 15 days and 30 days after the last day of each month, Borrower
shall provide to Bank (i) a detailed aging of its accounts receivable and
accounts payable, and (ii) a Borrowing Base Certificate signed by a Responsible
Officer.
Section 6.2(e) is amended by replacing the second sentence thereof with the
following: “Such audits will be conducted no more often than every 3 months,
with an initial audit of accounts receivable not later than October 31, 2005,
unless an Event of Default or an event which, with notice or passage of time or
both would constitute an Event of Default, has occurred and is continuing.”
          2.6 Section 6.7 (Financial Covenants). Section 6.7 is amended in its
entirety to read as follows:
“(a) Minimum Liquidity Ratio. Borrower will maintain as of the last day of each
month, a Liquidity Ratio of not less than 1.50:1.00. The Liquidity Ratio is
calculated as Borrower’s consolidated Accounts divided by the Obligations.”
“(b) Tangible Net Worth. Borrower will maintain, as of the last day of each
quarter set forth below, a Tangible Net Worth of at least the amount set forth
opposite such date.

      Quarter Ending Date   Minimum Tangible Net Worth
September 30, 2005
  $45,565,300
December 31, 2005
  $38,436,000
March 31, 2006
  $32,151,200
June 30, 2006
  $26,113,000

 



--------------------------------------------------------------------------------



 



          2.7 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Borrowing Base” is, as determined by Bank from borrower’s most recent
Borrowing Base Certificate, the sum of (a) 70% of Eligible Accounts owing from
Chander Electronics, Gold InsigniaElectronic Co. LTD, Jetronic, Kohmatsu,
Lestina International, LSD MCU (HK) Science and Tech, MFS Technology, Microtek,
Princeton Technology, Prohubs, Silicon Applications, Tomuki Corporation, and
AMSC; (b) 80% of Eligible Accounts owing from Avnet Electronics, Celestica,
Dell, Flextronics International, Fuji Electronics, Future Electronics (UK),
Future Electronics (Canada), Future Electronics (Malaysia), Honeywell, IBM,
Jabil, Jaco Electronics, Paradyne Corporation, Philips, Raytheon, Sammex
(Scientific Atlanta, Mexico), Samsung, Sanmina, Toshiba, and (c) a percentage of
such other Eligible Accounts as Bank may approve in its sole discretion;
provided however, that Bank may decrease the foregoing percentages in its good
faith business judgment based on events, conditions, contingencies, or risks,
which, as determined by Bank, may adversely affect the Collateral, or in
accordance with the results of the initial field exam and on-going periodic
exams.
     “Borrowing Base Certificate” is that certain certificate in the form
attached hereto as Exhibit D.
     “Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties with
respect to Accounts in Section 5.2. Bank reserves the right at any time and from
time to time after the Effective Date, to adjust any of the criteria set forth
below and to establish new criteria in its good faith business judgment. Unless
Bank agrees otherwise in writing, Eligible Accounts shall not include:
     (a) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (b) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
     (c) Credit balances over ninety (90) days from invoice date;

 



--------------------------------------------------------------------------------



 



     (d) Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five (25%) of all Accounts, except
for Future Electronics (Canada, UK and Malaysia), for which such percentage is
40%, for the amounts that exceed that percentage, unless Bank approves in
writing;
     (e) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States (other than specific Account Debtors
named in the definition of “Borrowing Base”);
     (f) Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof
except for Accounts of the United States if Borrower has assigned its payment
rights to Bank and the assignment has been acknowledged under the Federal
Assignment of Claims Act of 1940, as amended;
     (g) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
     (h) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;
     (i) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (j) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;
     (k) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and
     (m) other Accounts Bank deems ineligible in the exercise of its good faith
business judgment.
          2.8 Exhibits to the Loan Agreement. Exhibit C (Compliance Certificate)
is deleted and replaced with the form attached hereto as Exhibit A. A new
Exhibit D (Borrowing Base Certificate) is added in the form of Exhibit B hereto.

 



--------------------------------------------------------------------------------



 



     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental

 



--------------------------------------------------------------------------------



 



or public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of a loan fee in an amount equal to $5,000.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

             
 
            BANK   BORROWER    
 
            Silicon Valley Bank   Sipex Corporation    
 
            By: /s/ Tom Smith   By: /s/ Clyde R. Wallin    
Name:  Tom Smith
  Name:   Clyde R. Wallin    
Title:  Senior Relationship Manager
  Title:   Sr. VP Finance & CFO    
 
           
 
  Name:   /s/ Ralph Schmitt    
 
           
 
  Title:   CEO    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT C
COMPLIANCE CERTIFICATE

     
TO:
  SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
 
   
FROM:
  Sipex Corporation

     The undersigned authorized officer (“Officer”) of Sipex Corporation
(“Borrower”) certifies that under the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending
                                         with all required covenants except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the Officer
certifies that Borrower and each Subsidiary (i) has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
(ii) does not have any legal actions pending or threatened against Borrower or
any Subsidiary of which Borrower has not notified Bank in accordance with
Section 6.2 of the Agreement. Attached are the required documents supporting the
certifications contained herein. The Officer certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The Officer acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Compliance Certificate
  With 10Q, 10K and monthly financial statements   Yes   No
Monthly Financial Statements
  Monthly within 30 days   Yes   No
10Q, 10K (Audited)
  Within 5 days of issuance (at 6/30/05, company prepared financial statements.
Thereafter, financial statements prepared by outside accountants, until SEC
filings are timely made)   Yes   No
A/R and A/P Aging Report and Borrowing Base Certificate
  Semi-monthly within 15 and 30 days   Yes   No
Cash Holding Report and Deferred Revenue Report
  Monthly within 30 days   Yes   No
Annual Forecast
  Annually within 45 days of FYE   Yes   No

1.



--------------------------------------------------------------------------------



 



             
Budgets, sales projections, operating plans,
or other financial information as Lender may
request
  Promptly after Lender requests   Yes   No

                      Financial Covenant   Required   Actual   Complies
Maintain (at month end):
                   
Minimum Liquidity Ratio
  1.5:1.00     _____:1.00     Yes   No
Maintain (at quarter end):
                   
Minimum Tangible Net Worth
  $45,565,300  (at   $                          Yes   No
 
  9/30/05                
 
  $38,436,000  (at                
 
  12/30/05)                
 
  $32,151,200  (at                
 
  3/31/06)                
 
  $26,113,000  (at                
 
  6/30/06)                

Borrower has deposit accounts located at the
following institutions only: Silicon Valley
Bank,                                                            





--------------------------------------------------------------------------------



 



Comments Regarding Exceptions: See Attached.
Sincerely,
Sipex Corporation

     
 
Signature
   
 
   
 
Title
   
 
   
 
Date
   

          BANK USE ONLY
   
 
       
Received by:
       
 
       
 
  AUTHORIZED SIGNER    

         
Date:
       
 
       

         
Verified:
       
 
       
 
  AUTHORIZED SIGNER    

         
Date:
       
 
       
 
        Compliance Status:                                          
Yes           No



1



--------------------------------------------------------------------------------



 



 
EXHIBIT B
EXHIBIT D
BORROWING BASE CERTIFICATE
Borrower: Sipex Corporation
Lender: Silicon Valley Bank
Commitment Amount: $5,000,000

                 
ACCOUNTS RECEIVABLE
           
 
               
 
    (1 )   Accounts Receivable Book Value as of
                                          
$                                        
 
               
 
    (2 )   Additions (please explain on reverse)  
$                                        
 
               
 
    (3 )   TOTAL ACCOUNTS RECEIVABLE   $                                        
 
                ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)    
 
               
 
    (4 )   Amounts over 90 days due   $                                        
 
               
 
    (5 )   Balance of 50% over 90 day accounts  
$                                        
 
               
 
    (6 )   Credit balances over 90 days  
$                                        
 
               
 
    (7 )   Concentration Limits   $                                        
 
               
 
    (8 )   Foreign Accounts   $                                        
 
               
 
    (9 )   Governmental Accounts   $                                        
 
               
 
    (10 )   Contra Accounts   $                                        
 
               
 
    (11 )   Promotion or Demo Accounts  
$                                        
 
               
 
    (12 )   Intercompany/Employee Accounts  
$                                        
 
               
 
    (13 )   Disputed Accounts   $                                        
 
               
 
    (14 )   Deferred Revenue    
 
               
 
    (15 )   Other (please explain on reverse)  
$                                        
 
               
 
    (16 )   TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS  
$                                        
 
               
 
    (17 )   Eligible Accounts (#3 minus #16)  
$                                        
 
               
 
    (18 )   ELIGIBLE AMOUNT OF ACCOUNTS (___% of #17)  
$                                        
 
               
 
    (19 )   N/A    
 
               
 
    (20 )   N/A    
 
               
BALANCES
               
 
               
 
    (21 )   Maximum Loan Amount   $                                        
 
               
 
    (22 )   Total Funds Available [Lesser of #21 or (#18 plus $500,000)]  
$                                        
 
               
 
    (23 )   Present balance owing on Line of Credit  
$                                        
 
               
 
    (24 )   Outstanding under Sublimits  
$                                        
 
               
 
    (25 )   RESERVE POSITION (#22 minus #23 and #24)  
$                                        

 



--------------------------------------------------------------------------------



 



The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.



      COMMENTS:
 
   
By:
   
 
   
 
Authorized Signer  

         
Date:
       
 
       

          BANK USE ONLY
   
 
       
Received by:
       
 
       
 
  authorized signer    

         
Date:
       
 
       

         
Verified:
       
 
       
 
  authorized signer    

         
Date:
       
 
       
 
        Compliance Status:                                    Yes           No



 